EXHIBIT 31.4CERTIFICATIONI, Leo Ehrlich, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of Cellceutix Corporation; and2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated: October 28, 2016By:/s/ Leo EhrlichLeo EhrlichChief Executive OfficerChief Financial OfficerPrincipal Accounting Officer, and Secretary
